Title: James Madison to Levett Harris, 29 March 1826
From: Madison, James
To: Harris, Levett


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                March. 29. 1826
                            
                        
                        I have recd yours of the 21st. inclosing a copy of your correspondence with J. P. Todd, and referring to
                            expressions in mine of Feby. 24.
                        The correspondence accords pretty much wth. my inferences from your former letters. With respect to the
                            expressions, I must explain them by saying that I regarded the transaction in its origin, unfortunate to both the parties,
                            blameable also in one of them, and to be regretted at least in the other. Indiscretions of the younger & unsettled
                            class of men, in the use of money, are so common, that in cases, not < > advantageously, there may be
                            more of friendship in declining applications for large sums, than in yielding to them. Still having no reason to doubt the
                            entire friendliness of the motive in this case, I have indulged no feeling beyond that of regret.
                        Of the progress of the transaction into the appeal to the law, I wish not to speak with any derogation from
                            the anxiety, naturally produced in a Creditor, by a pecuniary stake of considerable amount. What occurred to me was, that
                            where the appeal was not likely to have any other result, than an alternative between a personal custody and a plea of
                            insolvency, the measure was particularly unfortunate to the debtor, without any tendency to improve the prospect of the
                            Creditor. I will not dwell however, on a subject, wch. has no aspect that can make it agreeable, repeating only my friendly
                            respects & good wishes
                        
                            
                                J. M
                            
                        
                    